Citation Nr: 1719898	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-18 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher disability rating for hepatitis C, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A January 2016 report of general information indicated that the Veteran wished to cancel a scheduled Board hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

In September 2016, the Board remanded the Veteran claim for further evidentiary development.


FINDING OF FACT

The Veteran's hepatitis C has been manifested by symptoms of severe, daily fatigue throughout the appeal period, malaise since October 2016, hepatomegaly since May 2011, and was accompanied by weight loss from approximately August 2010 to approximately September 2013, but has at no point been manifest by anorexia or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for hepatitis C have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, VA provided adequate notice in a letter sent to the Veteran in September 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished; and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's VA treatment records, and provided VA examinations that are adequate for determining the level of severity of the service-connected hepatitis C.  

While the VA treatment records indicate that the Veteran was scheduled for an appointment with a hepatologist in September 2016, no treatment report for this appointment is associated with the claims file.  Remand to obtain this report is not necessary, however, where there is no confirmation that the Veteran actually attended the appointment.  Moreover, the Veteran was more recently afforded a VA hepatitis examination in which the severity of his service-connected hepatitis C was adequately described by the VA examiner.  

The AOJ substantially complied with the Board's September 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim in order to obtain the Veteran's outstanding VA treatment records and to afford him a contemporary VA examination to ascertain the current severity of his hepatitis C.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's increased rating claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to this claim.

II.  Initial Disability Ratings

	A.  Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

      B.  Rating Criteria and Analysis

The schedular criteria for rating Hepatitis C (or non-A, non-B hepatitis) are found at 38 C.F.R. § 4.114, DC 7354.  Diagnostic Code 7354 provides that when the hepatitis is nonsymptomatic a noncompensable rating is warranted.  A 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114.

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  Id.

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

A note to Diagnostic Code 7354 provides for evaluation of sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14.).  A second note provides that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

38 C.F.R. § 4.112 provides that for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The Veteran was afforded a VA examination for his increased rating claim in September 2009.  The examiner noted that a recent biopsy showed advanced disease.  The Veteran reported severe fatigue and photosensitivity.  The report noted that his medications including ribavirin, pegylated interferon, and diuretic, anti-hypertensive, and anti-depressant medications.  His severe fatigue was noted to be a side effect of his current treatment.  An additional reported symptom included weight loss; however, there was no evidence of malnutrition.  The Veteran maintained that his hepatitis C had progressively increases in severity since its onset.  

VA treatment records dated throughout the appeal period reflect periodic hepatology treatment for the Veteran.  The primary symptom reported in these records and in additional treatment records noting the Veteran's hepatitis C, is chronic fatigue.  Multiple imaging studies have shown the Veteran to have a fatty liver.  A May 2011 ultrasound report specifically noted that his liver was moderately enlarged.  During a November 2013 VA psychology consultation, he reported having recent weight loss with a varying appetite.  More recently, however, a June 2015 VA nursing outpatient note indicated that he was offered weight management treatment and that the health risks associated with obesity and the benefits of weight loss were reviewed with him.

The Veteran was most recently afforded a VA examination of his liver in October 2016.  The Veteran reported feeling sluggish and tired, and having aching joints.  The examiner noted that he required continuous medication to control his hepatitis.  Additional noted symptoms included daily fatigue, malaise, and hepatomegaly.  The examiner noted that the Veteran had not had incapacitating episodes of hepatitis, and he had not had any signs or symptoms attributable to cirrhosis.  

Based on the foregoing evidence, the Board finds that Veteran is not entitled to a disability rating higher than the currently assigned 20 percent rating for the service-connected hepatitis C.  While he presented during the October 2016 VA examination with some of the symptoms required for a 40 percent disability rating, including daily fatigue, malaise and hepatomegaly, the evidence does not show that he suffered from anorexia or that he had the required minor weight loss sustained for three months or longer.  Weight measurements preceding for more than one year before the examination show that he ranged from 212 pounds in May 2015, to 234 pounds in June 2016, 226 pounds in July 2016 and up to 240 pounds in November 2016.  Thus, the evidence fails to show that he met the definition for sustained, minor weight loss.  Accordingly, the Veteran did not meet the requisite criteria for the next higher, 40 percent disability rating.

Additionally, while the evidence shows that the Veteran suffered from enlarged liver as early as during a May 2011 ultrasound, and while the evidence indicates that he did lose weight, which may be considered minor weight loss, going from 252 pounds in August 2010, down to 213 in May 2012 and 207 pounds in September 2013, before later regaining weight, he was at no point found to suffer from anorexia and he did not present with symptoms of malaise until the time of the October 2016 VA examination.  Anorexia and malaise are listed as requisite symptoms for the 40 percent disability rating in the rating criteria.  See 38 C.F.R. § 4.114, DC 7354.  Thus, the evidence also fails to show that the Veteran met the requisite requirements for a 40 percent disability rating at any earlier part of the appeal period.  

The evidence additionally fails to show that the Veteran experienced substantial weight loss or near-constant debilitating symptoms to warrant the higher 60 percent or 100 percent disability ratings.  At no point during the appeal period was the Veteran found to suffer from incapacitating episodes due to his hepatitis C.

Based on the foregoing, the Board finds the preponderance of the evidence is against the assignment of a higher disability rating for the Veteran's hepatitis C on a schedular basis.  38 U.S.C.A. § 5107(a).  

	C.  Extraschedular Consideration and TDIU

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's hepatitis C are contemplated by the criteria found in the rating schedule, including his symptoms of fatigue, malaise, and hepatomegaly, and his noted period of minor weight loss.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  Neither the Veteran, nor his representative has identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

Also considered by the Board is whether the collective effect of the Veteran's other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for posttraumatic stress disorder (PTSD), splenectomy, and scar residuals of gunshot wounds to the chest and abdomen.  While an extraschedular rating for the combined service-connected disabilities may serve as a gap filler between a schedular combined rating and a total rating, there is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his hepatitis C.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, a TDIU is in effect as of June 21, 2013, based primarily on the severity of the Veteran's PTSD symptom.  The Veteran's hepatitis C has not been found to have a functional impact on his ability to work or on his activities of daily living.  Most notably, the Veteran has not asserted that his hepatitis C, alone, or together with his other service-connected disabilities, prevented him from securing or maintaining employment prior to June 2013.  Rather, a January 2016 report of contact indicated that he was satisfied with his 100 percent rating for the TDIU.  Therefore, the Board concludes that the Veteran's hepatitis C has not precluded him from gaining or maintaining substantially gainful employment.  Thus, consideration of a TDIU prior to June 2013 is not warranted.


ORDER

Entitlement to a disability rating higher than 20 percent for service-connected hepatitis C is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


